

115 HR 4211 IH: To amend the Agricultural Act of 2014 to provide to producers partial payments under the livestock indemnity program for livestock sold for salvage.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4211IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Marshall introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to provide to producers partial payments under the livestock
			 indemnity program for livestock sold for salvage.
	
 1.Livestock indemnity payments for livestock sold for salvageSection 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting sold livestock for a reduced sale price in excess of the normal mortality, or both, after mortality,;
 (2)in paragraph (2), by striking on the day before the date of death of the livestock, as determined by the Secretary. and inserting the following:  , as determined by the Secretary on, as applicable—(A)the day before the date of death of the livestock; or (B)the day before the date of sale of the livestock.; and
 (3)by adding at the end the following:  (4)Payment reductionsA payment made under paragraph (1) to an eligible producer on a farm that sold livestock for a reduced sale price in excess of the normal mortality shall be reduced by the amount that the producer received for the sale..
			